Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIMS UNDER EXAMINATION
           Claims 1-10 are pending and have been examined on their merits.

        PRIORITY
The Applicant claims priority to Provisional Application 61613239, filed on 20 March 2012. A search of the Provisional Application does not appear to provide support for a step of separating whole blood in a second collection cycle to obtain a second quantity of MNCs while simultaneously photoactivating the first quantity of MNCs to obtain a first quantity of treated MNCs. The Provisional Applicant provides support for one or more cycles, it does not mention separating whole blood in a second collection cycle to obtain a second quantity of MNCs while simultaneously photoactivating the first quantity of MNCs to obtain a first quantity of treated MNCs. A search of CIP Application 13/760774 does not appear to provide support for simultaneously  photoactivating the first quantity of MNCs to obtain a first quantity of treated MNCs. Support is found in Application 16360725, filed on 21 March 2019. Therefore claim 1 has a benefit of priority to the 16360725 Non-Provisional Application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2-9  recite multiple containers. Each recitation of a container is preceded by a term in parenthesis, for example “a first (plasma) container”, “a second (RBC) container”, “a third (treatment) container”. The use of parentheses make the claim unclear. It is unclear if the parenthesis imparts a particular structure, or if these are just the names of the containers. As written, the metes and bounds of the claims are unclear. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating    
   obviousness or nonobviousness.

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Greenman et al. (Method of Treating Leukocytes, Leukocyte Compositions And Methods of Use Thereof. WO 99/03976, published 28 January 1999) in view of Radwanski et al. (Methods and systems for collecting mononuclear cells US20160114095).


Greenman et al. teach methods and compositions for treating leukocytes (hence, mononuclear cells), and compositions and methods of use of these compositions in alleviating disease (Abstract). Greenman teaches leukocytes can be obtained from bone marrow, cord blood or whole blood. The most convenient source of leukocytes is peripheral blood. Whole blood is processed to purify and enrich for leukocytes by, for example, red cell removal or leukapheresis. The resultant purified population of leukocytes is about 99% free of red blood cells. (See page 22 lines 11-20).  The authors teach that said leukocytes are isolated from whole blood using an apheresis system (See page 28, lines 4-9).

The population of leukocytes is then mixed with a compound, and treated under conditions that are effective to arrest proliferation of the leukocytes without compromising cell viability and integrity. The art teaches the use of photoactivatable compounds (see page 23, lines 24-25). The purified leukocyte populations can be treated immediately or cryopreserved for later treatment (see page 28, third full paragraph). Greenman teaches a step of providing a sample comprising a population of leukocytes, and combining the sample with a photoactive compound (See page 9, lines 5-10; lines 28-31). The authors teach that the composition comprising said leukocytes and compound are exposed to light to activate the photoactivatable moiety of said compound (See page 9, line 27-page 10, line 2). Subsequently, the treated leukocytes may be cryopreserved, such as in 10% DMSO (See page 27, lines 18-20). The authors teach that PAP (a photoreactive compound) and leukocyte samples are added to mini-PL2410 plastic containers for irradiation with UV light (See page 51, lines 4-6). 

The treated leukocyte populations can subsequently be used to infuse a patient. The following alternative scenarios are also possible: i) collection of peripheral blood, processing, leukocyte treatment, and infusion; ii) collection, processing, leukocyte treatment, freezing of treated cells, washing off of cryopreservative, and infusion; iii) vaccination of donor (one or more times) with a target antigen to expand antigen-specific T cells, collection of peripheral blood from vaccinated donor, processing, treatment, and infusion; iv) in vitro sensitization of donor leukocytes
with a target antigen to expand antigen-specific T cells, leukocyte treatment, and infusion. See page 29, first paragraph).

Therefore Greenman teaches separating blood to obtain lymphocytes (hence, mononuclear cells), photoactivating the mononuclear cells and either reinfusing said cells or combining said cells with a cryopreservation medium. Because the cells are cryopreserved in a cryopreservation medium as claimed, one would expect to obtain a population of cryopreserved cells having an apoptosis trend not significantly affected upon thawing. 

As set forth above, Greenman teaches apheresis. The deficiency is that the art does not teach collecting mononuclear cells from a first and second collection cycle and treating the mononuclear cells from the first collection cycle while simultaneously collecting mononuclear cells from the second cycle as recited in claim 1.

Radwanski teaches a method for obtaining MNCs (Abstract). In one aspect, the present disclosure is directed to a method for obtaining mononuclear cells and preparing the mononuclear cells for photopheresis with a separation device. The method comprises: separating mononuclear cells from a biological fluid that includes red blood cells, plasma and platelets and collecting a targeted number of mononuclear cells in a suspension including plasma and residual red blood cells and platelets; concentrating the separated mononuclear cells; removing plasma from the concentrated mononuclear cells until the amount of residual plasma remaining with the concentrated mononuclear cells reaches a pre-determined volume; and adding a crystalloid solution to the concentrated mononuclear cells ([0007]). The art discloses a system comprising a separation component and an irradiation component ([0022]). An automated apheresis device may be used to perform MNC collection in a batch process in which MNCs are continuously collected until the target cycle volume is reached ([0035]). The art teaches treating with UV-A irradiation (hence, photoactivation) ([0036]). If needed, additional cycle(s) of WB processing and MNC harvest can be performed to achieve the desired yield of MNCs to be treated ([0036]). 

As disclosed above, the art also teaches an irradiation component. The art teaches “it will be appreciated that the methods described herein may also be used with devices having integrated separation and irradiation components” ([0022]).

Radwanski teaches the following regarding the device used for apheresis ([0034]):
In one embodiment, an apheresis device may include a programmable controller that is pre-programmed with one or more selectable protocols. A user/operator may select a particular processing protocol to achieve a desired outcome or objective. The pre-programmed selectable proto col(s) may be based on one or more fixed and/or adjustable parameters. During a particular processing procedure, the pre-programmed controller may operate the centrifuge and processing chamber associated therewith to separate blood into its various components, as well as operate one or more pumps to move blood, blood components and/or solutions through the various openable valves and tubing segments of a processing set, such as such as processing set 14 illustrated in FIG. 3. This may include, for example, initiating and causing the centrifugal separation of mononuclear cells from whole blood in the separation chamber 16, removing plasma from mononuclear cells (i.e., pumping the removed plasma to a storage or waste bag) to obtain MNC concentrate, purging or flushing the tubing segments to collect additional MNCs that may reside or remain in the tubing during or after processing, and combining a crystalloid solution to the concentrated MNCs. The various processing steps performed by the pre programmed automated apheresis device may occur separately, in series, simultaneously or any combination of these.

Therefore the art teaches the disclosed steps can occur separately, in series, simultaneously or any combination of these.

As set forth above, Greenman teaches a method of obtaining MNCs by apheresis and photoactivating said cells. It would have been obvious to combine the teachings of the prior art by performing multiple apheresis cycles. One would have been motivated to do so since Radwanski teaches apheresis cycles can be performed multiple times. Radwanski teaches doing so to collect the desired number of MNCs. As set forth above, Radwanski teaches a system that can both collect and irradiate MNCs. It would have been obvious to photoactivate cells from a first apheresis cycle while simultaneously performing a second cell collection since Radwanski teaches multiple steps can be performed simultaneously. One would have had a reasonable expectation of success since Radwanski teaches multiple cycles can be performed, and teaches steps can be performed simultaneously. One would have expected similar results since Greenman and Radwanski are both directed to techniques for collecting and treating MNCs from whole blood. Therefore claim 1 is rendered obvious as claimed (claim 1).

Greenman teaches that said cell product is subjected to a dose of ultraviolet light 3 J/cm2 (See page 10, lines 25-27). Therefore claim 10 is included in this rejection (Claim 10).

Therefore Applicant’s Invention is rendered obvious as claimed.

Claims 2-9 are rejected under 35 U.S.C. 103 as being unpatentable over Greenman in view of Radwanski as applied to claim 1 above, and further in view of Min et al. (Systems and methods for performing online extracorporeal photopheresis. US20130197419) and Min et al. (Systems And Methods For Collecting Diluted Mononuclear Cells Patent 6027657).

The teachings of Greenman and Radwanski as set forth above are reiterated. As set forth above, Greenman and Radwanski teach systems for 1) MNC collection from whole blood and 2) photoactivation. Both references teach apheresis. 

Greenman does not teach the separation steps and containers as recited in claim 1. Radwanski teaches a system comprising a disposable fluid circuit includes a network of tubing and pre-connected containers for establishing flow communication with the patient and for processing and collecting fluids and blood and blood components ([0026]). Examiner notes that while Radwanski does not explicitly teach the separation steps and containers as recited in claim 2, Radwanski teaches a separation system as described in US20130197419 (Min ‘419) and the use of an Amicus Separator as described in US Patent 6027657 (Min‘657). Radwanski states both Min references are incorporated in the disclosure..

Min et al. (‘419) disclose systems and methods for performing online extracorporeal photopheresis of mononuclear cells (Abstract). Whole blood is removed from a patient and introduced through a processing set into a separation chamber to separate the desired cell population from the blood. (Abstract). Min teaches a “disposable fluid circuit” comprising a processing chamber for separating whole blood into one or more components including mononuclear cells and at least one storage container adapted to receive mononuclear cells ([0016]). Therefore the art taches a disposable fluid circuit having a separation chamber. Whole blood is withdrawn from a patient ([0025]). Min teaches the following at [0027]:

Apparatus useful in the collection (and washing) of mononuclear cells include the Amicus® Separator made and sold by Fenwal, Inc., of Lake Zurich, Ill. Mononuclear cell collections using a device such as the Amicus® are described in greater detail in U.S. Pat. No. 6,027,657, the contents of which is incorporated by reference herein in its entirety. Preferably, the apparatus used for the harvesting, collection and reinfusion of mononuclear cells in accordance with the apparatus and methods described herein is a “multifunctional” automated apheresis device, as is the case with the Amicus® Separator. In other words, it is preferable that the separation component 10 be an multifunctional automated apparatus that can perform various collection protocols and/or serve multiple purposes, as may be needed by a particular hospital or facility, such that it can be used not only in the systems and methods for performing photopheresis treatment of MNC as described herein, but can also be used for other purposes including the collection of blood and blood components including platelets, plasma, red blood cells, granulocytes and/or perform plasma/RBC exchange, among other functions required by the hospital or medical facility. One benefit of the systems and described herein, in which a fluid processing circuit engages both a multifunctional apheresis device and an irradiation device, is that a “dedicated” photopheresis device that is designed only to perform ECP treatment, but which does not perform any other functions, is not required.

As set forth above, the art discloses the use of a multifunctional apheresis device that can collect components including platelets, plasma and red blood cells. Examiner notes the art teaches a container for collecting plasma ([0028]), a container for collecting mononuclear cells ([0028]) and a container with red blood cells ([0030]). The art teaches  a blood processing container  defining a separation chamber suitable for harvesting mononuclear cells (MNC) from whole blood ([0028]). The separated target cell population, e.g., mononuclear cells, is then treated and irradiated in treatment component ([0026]). The method comprises the steps of providing a disposable fluid circuit comprising a processing chamber for separating whole blood into one or more components including mononuclear cells and at least one treatment container adapted to receive mononuclear cells ([0017]). Effective treatment of the mononuclear cells with light may require that the amount of collected mononuclear cells have a suitable hematocrit. Thus, it may be desired or even necessary to dilute the mononuclear cells with a diluting solution such as plasma or saline, as shown in step 33. In the example described above, approximately 15 ml of MNC may be diluted in about 200 ml of plasma ([0038]). The art teaches the diluted mononuclear cells (in container 68) are then combined with the suitable photoactivation agent in step 34. Alternatively, the desired volume of the agent may be pre-added to the container ([0038]). As noted above, the mononuclear cells collected in accordance with the mononuclear cell collection process described above may be collected in container 68 that is suitable for irradiation by light of a selected wavelength. By “suitable” it is meant that the walls of the container are sufficiently transparent to light of the selected wavelength to activate the photoactive agent. In treatments using UVA light, for example, container walls made of ethylene vinyl acetate (EVA) are suitable. Accordingly, container 68 in which the mononuclear cells are collected may serve both as the collection container and the irradiation container ([0040]).

Min teaches collection of the mononuclear cells may proceed in one or more cycles. The number of processing cycles conducted in a given therapeutic procedure will depend upon the total volume of MNC to be collected. For example, in a representative procedure, five collection cycles may be performed sequentially. 

Examiner notes Min teaches the use of the Amicus Separator, which is identified as a multifunctional automated apheresis device ([0027]). Radwanski teaches the use of the Amicus Separator device for cell separation as Patent 6027657 (Min ‘657), which is incorporated by reference ([0027]).

Min (‘657 Patent) teaches a preprocessing priming cycle with primes the fluid circuit (column 10, lines 48-50).

It would have been obvious to combine the teachings of the prior art to perform the separation and collections steps recited in claim 2. One would have been motivated to do so since Radwanski teaches a method of separating and photoactivating MNCs and Min teaches performing each of the claimed separation and collection steps to separate the components of whole blood to produce MNCs. One would have expected success since Radwanski incorporates both Min references. One would have expected similar results since each refence collects MNCs. As set forth above, Radwanski teaches multiple collection cycles can be performed and teaches steps can be performed simultaneously. One would have expected similar results since Greenman and Radwanski are both directed to techniques for collecting and treating MNCs from whole blood. Therefore claim 2 is rendered obvious as claimed (claim 2).

Radwanski teaches the use of one or more contains for collecting mononuclear cells ([0013]). Examiner notes the art teaches the valves leading to the product container can be closed (hence, sealed) ([0035]). The art teaches the disposable fluid circuit includes a network of tubing and pre-connected containers for establishing flow communication with the patient and for processing and collecting fluids and blood and blood components ([0026]).The art teaches the use of an illumination container (hence, a treatment container that is pre-attached to the disposable set ([0028]). Examiner notes the second collection cycle recited in claim 3 are the same as the first collection cycle recited in claim 2. As set forth above, Radwanski teaches multiple cycles can be performed. Therefore performing the same steps in the first and second cycles is rendered obvious. Therefore claim 3 is included in this rejection (claim 3).

As set forth above, Greenman teaches leukocytes (MNCs) can be separated from blood, treated, and returned to a patient. Radwanski teaches ECP treated lymphocytes can be returned to a patient to treat disease ([0002]). Min (‘419) teaches  once treated, the cells are returned to the patient (Abstract; [0047]). Examiner notes the second collection cycle recited in claim 4 are the same as the first collection cycle recited in claim 2. As set forth above, Radwanski teaches multiple cycles can be performed. Therefore performing the same steps in the first and second cycles is rendered obvious. Therefore claim 4 is included in this rejection (claim 4).

As set forth above, Min teaches the diluted mononuclear cells (in container 68) are then combined with the suitable photoactivation agent in step 34. Alternatively, the desired volume of the agent may be pre-added to the container. The art teachings treating with UVA (supra).  As set forth above, Min teaches reinfusion to a patient. Therefore claim 5 is included in this rejection (claim 5).

Min teaches a disposable fluid circuit comprising a processing chamber for separating whole blood into one or more components including mononuclear cells and at least one storage container adapted to receive mononuclear cells ([0016]). As set forth above, Min teaches the diluted mononuclear cells (in container 68) are then combined with the suitable photoactivation agent in step 34. Alternatively, the desired volume of the agent may be pre-added to the container. The art teachings treating with UVA (supra).  Therefore claim 6 is included in this rejection (claim 6).

Radwanski teaches the following at [0034] and [0035]
the apheresis device may include a programmable controller that is pre-programmed with one or more selectable protocols. A user/operator may select a particular processing protocol to achieve a desired outcome or objective. The pre-programmed selectable protocol(s) may be based on one or more fixed and/or adjustable parameters. During a particular processing procedure, the pre-programmed controller may operate the centrifuge and processing chamber associated therewith to separate blood into its various components, as well as operate one or more pumps to move blood, blood components and/or solutions through the various openable valves and tubing segments of a processing set, such as such as processing set 14 illustrated in FIG. 3. This may include, for example, initiating and causing the centrifugal separation of mononuclear cells from whole blood in the separation chamber 16, removing plasma from mononuclear cells (i.e., pumping the removed plasma to a storage or waste bag) to obtain MNC concentrate, purging or flushing the tubing segments to collect additional MNCs that may reside or remain in the tubing during or after processing, and combining a crystalloid solution to the concentrated MNCs…

In accordance with the present disclosure, an automated apheresis device may be used to perform MNC collection in a batch process in which MNCs continuously collect in the chamber 16 until the target cycle volume is reached. As the MNCs are transferred out of the chamber 16, they pass through an optical sensor which detects the presence of cells in the tubing line to determine the start and end of the MNC harvest (i.e. when to open and close the valves leading to the product container). After MNC harvest is complete, the remaining cells in the line are flushed into the product container with a predetermined volume of plasma known as the “plasma flush”.  

Said plasma flush is interpreted to read on a plasma purge. The art teaches the use of an RBC line for conveying red blood cells through the system. This is interpreted to read on an RBC push. Therefore claims 7-9 are included in this rejection (claims 7-9).

Therefore Applicant’s Invention is rendered obvious as claimed.

			Conclusion	

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 270-8439.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					

	/NATALIE M MOSS/           Examiner, Art Unit 1653